DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 13-17 are objected to because of the following informalities:  
In claim 13, --and-- should be added after “thereof;” in line 9.
In claim 14, “sensor,” should be changed to --sensor-- in line 3.
In claim 15, --and-- should be added after “thereof;” in line 9.
Claim 17 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/196240 to Hoare et al [hereinafter Hoare].
Referring to claim 1, Hoare discloses an appliance (figures 4-6; page 6, 2nd paragraph-page 10, 1st full paragraph) comprising a temperature sensor assembly mounted in a chassis (102) that is configured to releasably receive an item (cooking vessel), with the assembly provided to detect the temperature of the item, the assembly including:
a resilient support (405) to be attached to the chassis (102), and including a mounting that has a longitudinal axis (figures 5, 6);
a temperature sensor (410, 412, 501, 502) secured in the mounting and extending therealong so as to provide an end portion (412) to be positioned relative to the chassis (102) so as to be located adjacent the item (cooking vessel) to detect the temperature thereof (figures 5, 6); and
a resilient member (419) associated with the sensor to urge the sensor to a predetermined position with respect to the chassis (102) (figure 6); 
wherein the resilient support (405) includes a flexible diaphragm (411) having a central opening for receiving the sensor (figures 4-6; page 7, lines 10-13); and wherein the resilient support (405) and resilient member (419) provide for movement of the sensor in a direction along said axis to enable said end portion (412) to accommodate positioning of said item on said chassis (102), and to urge the sensor assembly into contact with the item (figure 6; pages 8-9).

Referring to claim 2, Hoare discloses that the assembly further includes an engaging member (409) engaged with the sensor at a position remote from said end portion (412) (figure 6).

Referring to claim 3, Hoare discloses that the resilient member (419) extends between the chassis (102) and said resilient support (405) to urge the sensor to said predetermined position (figure 5).

Referring to claim 5, Hoare discloses that said resilient member (419) is resiliently deformed to urge the sensor to the predetermined position (figure 5).

Referring to claim 6, Hoare discloses that said resilient member (419) is a spring (figures 4-6; page 8, 1st full paragraph).

Referring to claim 7, Hoare discloses that said spring (419) provides a force urging the sensor to the predetermined position, with said force increasing with an increase in resilient deformation of the spring (compression spring) (figure 5; page 8, 1st full paragraph).

Referring to claim 8, Hoare discloses that said force increases at an increasing rate as the spring is compressed (compression spring) (figure 5; page 8, 1st full paragraph).

Referring to claim 12, Hoare discloses that said chassis (102) has a surface to receive said item, and said engaging member (409) engages the chassis so that said longitudinal axis is generally perpendicular to said surface when the sensor is at said predetermined position (figures 5, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoare.
Referring to claims 9 and 16, Hoare discloses an appliance having all of the limitations of claims 9 and 16, as stated above with respect to respective claims 6 and 2, and further discloses that the spring (419) is wound about said longitudinal axis (figures 4-6), and has a first end and a second end with a diameter (figures 4-6), but does not explicitly disclose that the second end has a diameter larger than the diameter of said first end [as in claim 9]; and further discloses that the engaging member (409) has a shoulder into which the resilient member (419) is engaged (figures 5, 6), but does not explicitly disclose the engaging member having a groove into which the resilient member is engaged [as in claim 16].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the spring of Hoare so that the second end has a diameter larger than the diameter of said first end [as in claim 9] in order to provide a desired force, and make the engaging member have a groove into which the resilient member is engaged [as in claim 16] in order to better secure the resilient member to the engaging member, and since the shape of the spring and the engaging member claimed by applicant is only considered to be obvious modifications of the shape or configuration of the spring and engaging member disclosed by Hoare as the courts have held that a change in shape or configuration without any criticality is within the level of skill in the art since the particular shape claimed is nothing more than one of numerous shapes that a person having ordinary skill in the art would have been able to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976). 


Allowable Subject Matter
Claims 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 and 17 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An appliance comprising a temperature sensor assembly mounted in a chassis that is configured to releasably receive an item, with the assembly provided to detect the temperature of the item, wherein the resilient member extends between the engaging member and the chassis to urge the sensor to said predetermined position (claim 4); wherein the resilient support and the resilient member provide an angular movement of the sensor, the angular movement being about two further axes, the longitudinal axis and the two further axes together providing three mutually perpendicular axes, and the movement about the two further axes and the movement in the direction of said longitudinal axis enabling said end portion to accommodate a position of said item on said chassis (claim 10); wherein the sensor has at least one slot, and the engaging member has at least one flange engaged in the slot to fix the engaging member to the sensor (claim 13); and wherein the chassis has an abutment, and the engaging member engages the abutment when the engaging member is at a position most remote from said predetermined position (claim 15).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/28/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/15/21